CHRISTIAN, J.
Appellants made application to the judge of the Sixty-Fourth judicial district for writ of habeas corpus. After a hearing on the writ, they were remanded to custody. They have sought to perfect an appeal to this court.
The transcript is not certified. Hence we cannot entertain jurisdiction. Ray v. State, 89 Tex. Cr. R. 401, 231 S. W. 396.
The appeal is dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.